Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 as submitted on 12/30/2019 for consideration were examined for this non-final office action. 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/03/2020 was considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Element 10 is mentioned as being a part of Figure 1 in Paragraph 0019, but is missing from the figure.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 2A (1):
Claim 1 recites, in part, performing the steps of:
identify a data format of the data from the medical device, and reformat the data. 
The above steps fall within the scope of certain methods of organizing human activity mainly managing personal behavior or relationships or interactions between people and therefore recite an abstract idea. Fundamentally, the process is following rules and instructions to filter content and relay the content to an output source. 
Independent claims 9 and 15 recite similar limitations and also recite an abstract idea under the same analysis.
Step 2A (2):
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites 1) the data collection and processing service is configured to pull data from the medical device, 2) exchange data regarding the medical device with the at least one data consuming device. Which amount to mere data gathering and outputting.
Claim 9 additionally recites 1) transmitting data between the first and second network layers, 2) pull data from the medical device. Which amount to mere data gathering and outputting.
Claim 15 additionally recites 1) each of the adaptors being configured to enable data communication with the at least one data consuming device via one or more of a plurality of protocols, 2) pull data from the medical device. Which amount to mere data gathering and outputting.
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
Claim 1 additionally recites 1) a medical device, 2) a primary processor configured to perform operational functions, 3) a primary memory device programmed for performing operational functions, 4) a first circuit board, 5) an edge communication device, 6) a secondary memory device, 7) a transceiver configured to communicate with at least one data consuming device, 8) a second circuit board, 9) a plurality of adapters, 10) an edge framework comprising a data collection and processing service and a business rules service, 11) wherein the business rules service is configured to implement a rule stored in the profile regarding the data communication between the transceiver and the at least one data consuming device, 12) a housing configured to encase the medical device and the edge communication device. 
Claim 9 additionally recites 1) a medical device, 2) a data consuming device positioned at a first network layer, 3) an edge communication device positioned at a second network layer and configured to communicate with the medical device, 4) the edge communication device having a data collection and processing service and a business rules service, 5) wherein the business rules service configures the edge communication device to implement a rule stored in the profile regarding the communication path for transmitting data between the first and second network layers, 6) a gateway device configured to route data from the edge communication device to the data consuming device via the communication path.
Claim 15 additionally recites 1) a medical device, 2) at least one data consuming device, 3) an edge communication device including a memory and a plurality of adaptors, the edge communication device being in communication with the medical device, 4) a profile stored in the memory, the profile being at least partially writable by a device remote from the edge communication device and the profile configuring the edge communication device to select one of the adaptors to enable data communication with the at least one data consuming device, 5) the edge communication device comprising a data collection and processing service and a business rules service.
The claims invoke computers and other machinery merely as tools to perform the abstract idea. With regards to the medical device, the specification describes it as “any type of medical device 12 capable of gathering data. For example, the medical device 12 may be, without limitation, a surgical tool, a hospital bed, an endoscope, a console” (Paragraph 0021). With regards to the memory, the specification 
Step 2B:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Insignificant Extra-Solution Activity. MPEP 2106.05 (g)
As explained above claims 1, 9, and 15 recite the data collection and processing service is configured to pull data from the medical device, exchange data regarding the medical device with the at least one data consuming device, and transmitting data between the first and second network layers. All of which amounts to mere data gathering and outputting data. MPEP 2106.05(g)
The above mentioned elements have been determined to be well-understood, routine, conventional activity in the field. The specification does not indicate that sending and receiving the data is performed by anything other than generic, off-the-shelf computing devices. The buySAFE, Inc. v. Google, Inc court decision (MPEP 2106.05(d)(II)) indicates that computers receiving and sending information over a network and  the Versata Dev. Group, Inc. v. SAP Am,. Inc. court decision (MPEP 2106.05 (d)(II)) indicates that storing and retrieving information in memory is well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
As explained above, claims 1, 9, and 15 recite the additional elements of a medical device, a primary processor configured to perform operational functions, a primary memory device programmed for performing operational functions, a first circuit board, an edge communication device, a secondary memory device, a transceiver configured to communicate with at least one data consuming device, a second circuit board,  a plurality of adapters, a data collection and processing service and a business rules service, a housing configured to encase the medical device and the edge communication device, and a gateway device configured to route data from the edge communication device to the data consuming device via the communication path.
The above mentioned elements have been determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the receiving and outputting of gathered data is performed by anything other than generic, off-the shelf computer components. With regards to the medical device, the specification describes it as “any type of medical device 12 capable of gathering data. For example, the medical device 12 may be, without limitation, a surgical tool, a hospital bed, an endoscope, a console” (Paragraph 0021). With regards to the memory, the specification describes it as “random access memory (RAM), flash memory, non-volatile random access memory (NOVRAM), and/or any other suitable form of memory” (Paragraph 0024). With regards to the data consuming device, the specification describes it as “a second medical device 12, a hospital terminal or server, e.g. a health information technology (HIT) server, a cloud storage system, a healthcare system, a healthcare service, or any other suitable hardware and/or software component for consuming data received from the medical device 12” (Paragraph 0029). With regards to a gateway device, the specification describes it as “one or more gateways, routers, switches, or other network appliances that enable data to be routed and/or translated across various networks, network layers 64, and/or devices within a communication path between an edge communication device 14 and a data consuming device 16” (Paragraph 0065).
Dependent claims: With respect to claims 2-8, 10-14, 16-20 have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
Claim 2 merely recites the edge communication device further comprises an application programming interface (API) configured to enable bidirectional communication between the edge communication device and at least one of the medical device or the at least one data consuming device. The claim as a whole amounts to mere instructions to apply the exception using on general computers as mere tools.
Claim 3 and 13 merely recite wherein the API includes software configured to enable communication between the edge communication device and a second data consuming device using a different communication protocol than that used between the edge communication device and the medical device. The claim as a whole amounts to mere instructions to apply an exception using generic, off-the-shelf computer components. 
Claim 4 and 14 merely recite wherein the edge communication device is configured to select a first adapter and a second adapter from the plurality of adapters to communicate with the medical device and a second data consuming device, respectively, the first adapter being configured to enable communication between the edge communication device and the medical device using a first protocol, and the second adapter being configured to enable communication between the edge communication device and the second data consuming device using a second protocol different from the first protocol. The claim as a whole amounts to an abstract idea of organizing human activity mainly managing personal behavior or relationships or interactions between people. Fundamentally, the claim is following rules or instructions to exchange data or other information between devices. 
Claim 5 merely recites wherein the data collection and processing service is further configured to reformat the data into a data format expected by the at least one data consuming device. The claim as a whole amounts to mere instructions to apply the exception using mathematical algorithms on general computers.
Claim 6 merely recites wherein the data collection and processing service is configured to pull data from the medical device at a specified time interval. The claim as a whole amounts to insignificant extra-solution activity as it relates to mere data gathering. 
Claim 7 merely recites wherein the rule defines that all data corresponding to a particular data type should be transmitted to a particular data consuming device. The claim as a whole amounts to insignificant extra-solution activity as it relates to selecting a particular type of data to manipulate. 
Claim 8 merely recites wherein the rule defines an algorithm and wherein the edge communication device is configured to apply the algorithm to the data from the medical device to create a new data set.  The claim as a whole amounts to mere instructions to apply an exception. The claim applies a mathematical algorithm on a general purpose computer. 
Claim 10 merely recites wherein the profile further defines a data format to be used to exchange information between the edge communication device and at least one of the medical device, the data consuming device, or the gateway device. The claim as a whole amounts to mere instructions to apply the exception using mathematical algorithms on general computers.
Claim 11 merely recites wherein the edge communication device is configured to receive configuration information modifying at least one data collection parameter associated with the medical device, the at least data collection parameter comprising one of a type of data or a frequency at which the type of data is to be communicated to the data consuming device. The claim as a whole amounts to insignificant extra-solution activity as it relates to mere data gathering and outputting.
Claim 12 merely recites wherein the profile further defines a security policy requiring the edge communication device to encrypt one or more particular types of data according to an encryption algorithm defined by the security policy to be transmitted to the data consuming device. The claim as a whole amounts to mere instructions to apply an exception. The claim applies a mathematical algorithm on a general purpose computer. The step of transmitting the data to a consuming device amounts to mere data gathering and outputting.
Claim 16 merely recites wherein the profile is configurable to enable data communication of a plurality of data types, wherein the data types include at least one of patient information and usage information of the medical device. The claim as a whole amounts to insignificant extra-solution activity as it relates to mere data gathering. The inclusion of the data type being patient information and usage information just provides an example of the information that is to be gathered. 
 Claim 17 merely recites wherein the profile configures the edge communication device to select one of the adaptors based upon one or more of the types of data communication. The claim as a whole amounts to mere instructions to apply the exception using computers or other machinery as a tool to perform the exception. 
Claim 18 merely recites wherein the profile configures the edge communication device to select two or more adapters of the plurality of adaptors to enable data communication with the at least one data consuming device, each of the two or more adaptors being enabled to simultaneously communicate with the at least one data consuming device. The claim as a whole amounts to mere instructions to apply the exception using computers or other machinery as a tool to perform the exception. 
Claim 19 merely recites wherein the medical device is configured to transmit a set of data to the edge communication device, and wherein the two or more adaptors are enabled to simultaneously communicate the same set of data to the at least one data consuming device. The claim as a whole amounts to insignificant extra-solution activity as it relates to mere data gathering and outputting. The additional elements of the edge communication device and adaptors are simply mere instructions to apply the exception using computers or other machinery merely as tools. 
Claim 20 merely recites wherein the data collection and processing service is further configured to reformat the data into a data format expected by the at least one data consuming device; the data collection and processing service is further configured to pull data from the medical device at a specified time interval; wherein the rule defines that all data corresponding to a particular data type should be transmitted to a particular data consuming device; and wherein the edge communication device is configured to apply an algorithm defined by the rule to the data from the medical device to create a new 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dicks (U.S. Pub. No. 20110093285) in view of Hansen (U.S. Pub. No. 20100250697).
Regarding claim 1, Dicks teaches:
A system for medical data communication in a surgical or medical environment, the system comprising (“systems and methods for medical data interchange, and more particularly, to systems and methods for monitoring medical devices” (Paragraph 0005)): 
a first circuit board, one of the primary processor and primary memory device being mounted to the first circuit board (“ the medical device 250 using any number of suitable wired connections (i.e.--soldered connections and/or traces on a printed circuit board) to allow the medical data interchange device 200 to communicate with components in the medical device” (Paragraph 0092));
a second circuit board, the secondary memory device and the transceiver mounted to the second circuit board, wherein the first circuit board is isolated from the second circuit board such that the (“The medical data interchange device 200 can be integrated with the medical device 250 using any number of suitable wired connections (i.e.--soldered connections and/or traces on a printed circuit board) to allow the medical data interchange device 200 to communicate with components in the medical device 250” (Paragraph 0092) and “ the medical data interchange device 200 can be implemented in any suitable manner, such as through the processor 210 executing software instructions stored in the memory 220. Functionality may also be implemented through various hardware components storing machine-readable instructions, such as application-specific integrated circuits (ASICs)” (Paragraph 0093)),
a plurality of adapters configured to enable data communication between the transceiver and the at least one data consuming device (“Figure 2A and 2B- shows multiple adaptors in communication between the medical device and medical data server” and “The adapter 240 may be located internally or externally to the device interface 242 and/or medical data interchange device 200. In FIG. 2A, for example, the device interface 242 connects to an adapter 240 that is external to the medical interchange device 200, while FIG. 2B depicts the device interface 242 being integrated with the adapter 240” (Paragraph 0091), and
an edge framework comprising a data collection and processing service and a business rules service, wherein the data collection and processing service is configured to pull data from the medical device, identify a data format of the data from the medical device, and reformat the data (“The system can communicate with multiple medical devices, regardless of the type of wired connection or communications protocol utilized by each of the medical devices, and can retransmit (and optionally reformat) data from the medical device(s) to any desired recipient using any suitable frequency(ies) and communication protocol(s)” (Paragraph 0024)); and wherein the business rules service is configured to implement a rule stored in the profile regarding the data communication between the transceiver and the at least one data consuming device (“A command from a medical data server can be in any appropriate format and may include any suitable information. For example, a command may include data received from one medical device 250 to be delivered to another medical device 250 through the medical data interchange device 200” (Paragraph 0080));
wherein the edge communication device is configured to select at least one adapter from the plurality of adapters to exchange data regarding the medical device with the at least one data consuming device (Figure 2B- the medical data interchange device 200 depicted in FIG. 2C can communicate with any number of intermediary devices 260 and/or medical data servers 270 meaning the system selects which adaptor it would need to communicate with); and
 a housing configured to encase the medical device and the edge communication device (“a medical device 250 may be manufactured to include a medical data interchange device 200 within the packaging or housing of the medical device 250” (Paragraph 0103)).
But does not disclose:
a medical device comprising a primary processor configured to perform operational functions, a primary memory device programmed for performing operational functions 
an edge communication device comprising:
a secondary memory device, the secondary memory device storing a profile,
a transceiver configured to communicate with at least one data consuming device,
However, Hansen teaches:
a medical device comprising a primary processor configured to perform operational functions, a primary memory device programmed for performing operational functions (“a medical device part that includes a first processor and first storage means, and means for executing one or more medical related functions” (abstract)), 
an edge communication device comprising (“a communication device part”(abstract)):
a secondary memory device, the secondary memory device storing a profile (“a second processor, second storage means, and communication means” (abstract) and “The medical device (100) records this event with a time stamp and saves it in the memory/an electronic log book” (Paragraph 0228)),
(“wireless communication means/a wireless transceiver for collecting and/or exchange relevant data information from the other devices (601, 405)” (Paragraph 0311)),
Examiner Notes: In its generic definition a profile is an outline of something or a record of significant information, the same thing can be said for a log book which often stores a history of actions for future reference.
Dicks and Hansen are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks’ system for medical data communication in a surgical or medical environment having a circuit board with a processor and memory device mounted to it, a second circuit board with a processor and a memory device mounted to it that can be updated without disturbing the functions of the medical device, a plurality of adapters that enable data communication, a data collection and processing service and a business rules service, wherein the data collection and processing service is configured to pull data from the medical device, identify a data format of the data from the medical device, and reformat the data, the edge communication device is configured to select at least one adapter from the plurality of adapters to exchange data regarding the medical device with the at least one data consuming device, ad a housing that encases the medical device and the edge communication device to incorporate the teachings of Hansen and have a medical device comprising a primary processor configured to perform operational functions, a primary memory device programmed for performing operational functions, an edge communication device, a secondary memory device, the secondary memory device storing a profile, and a transceiver configured to communicate with at least one data consuming device. The addition of having a medical device comprising a primary processor configured to perform operational functions, a primary memory device programmed for performing operational functions, an edge communication device, a secondary memory device, the secondary memory device storing a profile, and a transceiver configured to communicate with at least one data 

Regarding claim 5, Dicks in view of Hansen teaches the system of claim 1.
Dicks further discloses:
wherein the data collection and processing service is further configured to reformat the data into a data format expected by the at least one data consuming device (“The system can communicate with multiple medical devices, regardless of the type of wired connection or communications protocol utilized by each of the medical devices, and can retransmit (and optionally reformat) data from the medical device(s) to any desired recipient using any suitable frequency(ies) and communication protocol(s)” (Paragraph 0024)).

Regarding claim 6, Dicks in view of Hansen teaches the system of claim 1.
Dicks further discloses:
wherein the data collection and processing service is configured to pull data from the medical device at a specified time interval (“The medical data interchange device 200 can be configured to automatically request data from one or more medical devices 250 at predetermined times using the device interface 242” (Paragraph 0127)).

Regarding claim 9, Dicks teaches:
A system for medical data communication in a surgical or medical environment, the system comprising (“systems and methods for medical data interchange, and more particularly, to systems and methods for monitoring medical devices” (Paragraph 0005)):
a data consuming device positioned at a first network layer (“data is received through an adapter coupled to the device interface and that communicates with the medical data interchange device using a first communication format” (Paragraph 0024));
 (“The system can communicate with multiple medical devices, regardless of the type of wired connection or communications protocol utilized by each of the medical devices, and can retransmit (and optionally reformat) data from the medical device(s) to any desired recipient using any suitable frequency(ies) and communication protocol(s)” (Paragraph 0024)); and wherein the business rules service configures the edge communication device to implement a rule stored in the profile regarding the communication path for transmitting data between the first and second network layers (“A command from a medical data server can be in any appropriate format and may include any suitable information. For example, a command may include data received from one medical device 250 to be delivered to another medical device 250 through the medical data interchange device 200” (Paragraph 0080)); and
But does not disclose:
a medical device;
an edge communication device positioned at a second network layer and configured to communicate with the medical device, the edge communication device having a profile defining a communication path for transmitting data between the first and second network layers,
a gateway device configured to route data from the edge communication device to the data consuming device via the communication path.
However, Hansen teaches:
a medical device (“a medical device part” (abstract));
an edge communication device (“a communication device part”(abstract)) positioned at a second network layer and configured to communicate with the medical device, the edge communication device having a profile defining a communication path for transmitting data between the first and second network layers (“a second processor, second storage means, and communication means” (abstract)), 
(“the mobile terminal (401) and/or the mobile terminal (402) may be an electronic device like a laptop, a PC, a PDA, etc. equipped with communication and/or a gateway (e.g. integrated, a network interface card (NIC), modem, etc.) to the Internet, a cellular network like a GSM, GPRS, UMTS network, etc. or another kind of communications network. The communication between the device (401) and the medical device (100) may e.g. be done via/according to the Bluetooth protocol or another RF communication protocol, IrDA (Inrared Data Association) protocols, a cable connection, etc” (Paragraph 0225)).
Dicks and Hansen are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks’ system for medical data communication in a surgical or medical environment having a data consuming device positioned at a first network layer, an edge communication device having a data collection and processing service and a business rules service, wherein the data collection and processing service configures the edge communication device to pull data from the medical device, identify a data format of the data received from the medical device, and reformat the data and wherein the business rules service configures the edge communication device to implement a rule stored in the profile regarding the communication path for transmitting data between the first and second network layers to incorporate the teachings of Hansen and have a medical device, an edge communication device positioned at a second network layer and configured to communicate with the medical device, the edge communication device having a profile defining a communication path for transmitting data between the first and second network layers, and a gateway device configured to route data from the edge communication device to the data consuming device via the communication path. The addition of having a medical device, an edge communication device positioned at a second network layer and configured to communicate with the medical device, the edge communication device having a profile defining a communication path for transmitting data between the first and second network layers, and a gateway device configured to route data from the edge communication device to the data consuming 

Regarding claim 10, Dicks in view of Hansen teaches the system of claim 9.
Dicks further discloses:
wherein the profile further defines a data format to be used to exchange information (“The intermediary device includes a software program configured to receive the data and process it into a format compatible with the medical data server” (Paragraph 0013)) between the edge communication device and at least one of the medical device, the data consuming device, or the gateway device (“a method according to the present invention includes receiving data through a wired connection from a medical device, transmitting the data to an intermediary device” (Paragraph 0013)).
Examiner Notes: Examiner considers the intermediary device to be an edge communication device. Dicks discloses that the medical data can be relayed through the intermediary device in the abstract.

Regarding claim 11, Dicks in view of Hansen teaches the system of claim 9.
Dicks further discloses:
wherein the edge communication device is configured to receive configuration information modifying at least one data collection parameter associated with the medical device, the at least data collection parameter comprising one of a type of data or a frequency at which the type of data is to be communicated to the data consuming device (“the message may be created by the intermediary device” (Paragraph 0071) and “The message provides the medical device information to the medical data server in a format the medical data server can recognize and utilize. The message can thus be formatted to only include portions of the medical device data needed by the server and/or additional information about a patient, the medical device, and/or the treatment regimen” (Paragraph 0072)).

Regarding claim 12, Dicks in view of Hansen teaches the system of claim 9.
Dicks further discloses:
wherein the profile further defines a security policy requiring the edge communication device to encrypt one or more particular types of data according to an encryption algorithm defined by the security policy to be transmitted to the data consuming device (“data transmitted by a medical device 250 is encrypted with a private key of the medical device user (or optionally with the private key of a health care provider that is operating the medical device), or with a public key of the intended recipient system such as the medical data server 270, or with both keys” (Paragraph 0066)).

Regarding claim 15, Dicks teaches:
A system for medical data communication in a surgical or medical environment, the system comprising (“systems and methods for medical data interchange, and more particularly, to systems and methods for monitoring medical devices” (Paragraph 0005)):
at least one data consuming device (“data is received through an adapter coupled to the device interface and that communicates with the medical data interchange device using a first communication format” (Paragraph 0024));
an edge communication device including a memory and a plurality of adaptors, the edge communication device being in communication with the medical device and each of the adaptors being configured to enable data communication with the at least one data consuming device via one or more of a plurality of protocols (“The adapter can be removably coupled to the medical data interchange device to allow different adapters configured to communicate with different medical devices to be used with a single medical data interchange device” (Paragraph 0024) and “method optionally allows for multiple different medical devices used by a single patient to be monitored, even if each of the devices communicate through different wired connections and/or use different communication protocols (Paragraph 0014));and
the profile being at least partially writable by a device remote from the edge communication device and the profile configuring the edge communication device to select one of the adaptors to enable data communication with the at least one data consuming device (“A command from a medical data server can be in any appropriate format and may include any suitable information. For example, a command may include data received from one medical device 250 to be delivered to another medical device 250 through the medical data interchange device 200” (Paragraph 0080) and “A command, as discussed above, may include multiple instructions, applets, or data elements to be processed, such as sections of executable code or interpretable scripts” (Paragraph 0081));
a data collection and processing service and a business rules service, wherein the data collection and processing service and a business rules service, wherein the data collection and processing service is configured to pull data from the medical device, identify a data format of the data from the medical device and reformat the data (“The system can communicate with multiple medical devices, regardless of the type of wired connection or communications protocol utilized by each of the medical devices, and can retransmit (and optionally reformat) data from the medical device(s) to any desired recipient using any suitable frequency(ies) and communication protocol(s)” (Paragraph 0024)); and wherein the business rules service is configured to implement a rule stored in the profile regarding the communication with the at least one data consuming device (“A command from a medical data server can be in any appropriate format and may include any suitable information. For example, a command may include data received from one medical device 250 to be delivered to another medical device 250 through the medical data interchange device 200” (Paragraph 0080)).
But does not disclose:
 a medical device; 
a profile stored in the memory,
the edge communication device comprising

 a medical device (“a medical device part” (abstract));
a profile stored in the memory (“The medical device (100) records this event with a time stamp and saves it in the memory/an electronic log book” (Paragraph 0228)),
the edge communication device comprising (“a communication device part”(abstract))
Examiner Notes: In its generic definition a profile is an outline of something or a record of significant information, the same thing can be said for a log book which often stores a history of actions for future reference.
Dicks and Hansen are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks’ system for medical data communication in a surgical or medical environment having at least one data consuming device, an edge communication device including a memory and a plurality of adaptors, the edge communication device being in communication with the medical device and each of the adaptors being configured to enable data communication with the at least one data consuming device via one or more of a plurality of protocols,  a profile stored in the memory, the profile being at least partially writable by a device remote from the edge communication device and the profile configuring the edge communication device to select one of the adaptors to enable data communication with the at least one data consuming device, a data collection and processing service and a business rules service, wherein the data collection and processing service and a business rules service, wherein the data collection and processing service is configured to pull data from the medical device, identify a data format of the data from the medical device and reformat the data, and wherein the business rules service is configured to implement a rule stored in the profile regarding the communication with the at least one data consuming device to incorporate the teachings of Hansen and have a medical device and an edge communication device. The addition of having a medical device and an edge communication device would help in “providing for easy interchangeability of the communication device part or the medical device part” (abstract).

Regarding claim 16, Dicks in view of Hansen teaches the system of claim 15.
Dicks further discloses:
wherein the profile is configurable to enable data communication of a plurality of data types, wherein the data types include at least one of patient information and usage information of the medical device (“The message can thus be formatted to only include portions of the medical device data needed by the server and/or additional information about a patient, the medical device, and/or the treatment regimen” (Paragraph 0072)).

Claims 2-3, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dicks (U.S. Pub. No. 20110093285) in view of Hansen (U.S. Pub. No. 20100250697) in further view of Wormer (U.S. Pub. No. 20080151932).
Regarding claim 2, Dicks in view of Hansen teaches the system of claim 1.
Dicks further discloses:
configured to enable bidirectional communication between the edge communication device and at least one of the medical device or the at least one data consuming device (“the device interface 242 may establish unidirectional or bidirectional communications with one or more of the medical devices 250 through the adapter 240. The adapter 240 may be located internally or externally to the device interface 242 and/or medical data interchange device 200” (Paragraph 0091)).
But does not disclose:
wherein the edge communication device further comprises an application programming interface (API)
However, Wormer teaches:
wherein the edge communication device further comprises an application programming interface (API) (“the adaptor contains an application interface module which provides an application programming interface (API) for the application to send data over a channel and an event handler for the application to receive data from a channel” (Paragraph 0011))
Dicks, Hansen, and Wormer are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device with a processor and memory performing operational functions and mounted to a circuit board, an edge communication device with a memory and transceiver communicating with a data consuming device both mounted to a second circuit board, having the first circuit and second circuit board isolated from one another, a plurality of adaptors to enable data communication  between the transceiver and a data consuming device, an edge framework with a data collection and processing service and business rule service which pull data from the medical device, identify a data format and reformat the data, the edge communication device selects an adaptor to exchange data regarding the medical device and a data consuming device, and a housing that encase the medical device and edge communication device to incorporate the teachings of Wormer and have the edge communication device have an application programing interface (API). The addition of having the edge communication device have an application programing interface (API) would “serve the function of passing data between the application and the channel interfaces” (Paragraph 0043). 

Regarding claim 3, Dicks in view of Hansen in further view of Wormer teaches the system of claim 2.
Wormer further discloses:
wherein the API includes software configured to enable communication (“module which provides an application programming interface (API) for the application to send data over a channel and an event handler for the application to receive data from a channel” (Paragraph 0011)) between the edge communication device and a second data consuming device using a different communication protocol than that used between the edge communication device and the medical device (“the applications may need to be modified to support the new configuration, for example to communicate using different protocols” (Paragraph 0005)).
Dicks, Hansen, and Wormer are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device with a processor and memory performing operational functions and mounted to a circuit board, an edge communication device with a memory and transceiver communicating with a data consuming device both mounted to a second circuit board, having the first circuit and second circuit board isolated from one another, a plurality of adaptors to enable data communication  between the transceiver and a data consuming device, an edge framework with a data collection and processing service and business rule service which pull data from the medical device, identify a data format and reformat the data, the edge communication device selects an adaptor to exchange data regarding the medical device and a data consuming device, and a housing that encase the medical device and edge communication device to further incorporate the teachings of Wormer and enable communication between the edge communication device and a second data consuming device using a different communication protocol. The addition of enabling communication between the edge communication device and a second data consuming device using a different communication protocol would be beneficial because “by having role differentiation within a channel, adaptors can publish data to a channel and automatically send to the subset of adaptors on the channel that are interested in the message” (Paragraph 0034). 

Regarding claim 13, Dicks in view of Hansen teaches the system of claim 9.
While Dicks in view of Hansen teaches the system of claim 9, but does not disclose:
wherein the edge communication device further comprises an application programming interface (API) configured to enable communication between the edge communication device and a second data 
However, Wormer teaches:
wherein the edge communication device further comprises an application programming interface (API) configured to enable communication (“module which provides an application programming interface (API) for the application to send data over a channel and an event handler for the application to receive data from a channel” (Paragraph 0011)) between the edge communication device and a second data consuming device using a different communication protocol than that used between the edge communication device and the medical device (“the applications may need to be modified to support the new configuration, for example to communicate using different protocols” (Paragraph 0005)).
Dicks, Hansen, and Wormer are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device, a data communication device positioned at the first network layers, an edge communication device at a second network and able to communicate with the medical device, the edge communication device with a data collection and processing service and business rule service which pull data from the medical device, identify a data format and reformat the data, and a gateway device that routes the data from the edge communication device to the data consuming device to incorporate the teachings of Wormer and enable communication between the edge communication device and a second data consuming device using a different communication protocol. The addition of enabling communication between the edge communication device and a second data consuming device using a different communication protocol would be beneficial because “by having role differentiation within a channel, adaptors can publish data to a channel and automatically send to the subset of adaptors on the channel that are interested in the message” (Paragraph 0034). 

	Regarding claim 18, Dicks in view of Hansen teaches the system of claim 15.
While Dicks in view of Hansen teaches the system of claim 15, but does not disclose:
wherein the profile configures the edge communication device to select two or more adapters of the plurality of adaptors to enable data communication with the at least one data consuming device, each of the two or more adaptors being enabled to simultaneously communicate with the at least one data consuming device.
However, Wormer teaches:
wherein the profile configures the edge communication device to select two or more adapters of the plurality of adaptors to enable data communication with the at least one data consuming device, each of the two or more adaptors being enabled to simultaneously communicate with the at least one data consuming device (“The applications 110 communicate with adaptors 200 which in turn communicate with each other through communication mechanism 210” (Paragraph 0031), “Adaptors 200 in a channel 300 can communicate with each other by publishing data to the channel or publishing data to specific adaptors within the channel” (Paragraph 0033) and “By publishing data to the channel, or "broadcasting" to the channel, an adaptor can send data to multiple other adaptors” (Paragraph 0033)).
Dicks, Hansen, and Wormer are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device, a data consuming device, an edge communication device with a memory and a plurality of adaptors, the edge communication device being in communication with the medical device and each of the adaptors being configured to enable data communication with the at least one data consuming device,  a profile stored in the memory., and an edge communication device  with data collection and processing service and business rule service which pull data from the medical device, identify a data format and reformat the data, the edge 

Regarding claim 19, Dicks in view of Hansen teaches the system of claim 15.
While Dicks in view of Hansen teaches the system of claim 15, but does not disclose:
wherein the medical device is configured to transmit a set of data to the edge communication device, and wherein the two or more adaptors are enabled to simultaneously communicate the same set of data to the at least one data consuming device.
However, Wormer teaches:
wherein the medical device is configured to transmit a set of data to the edge communication device, and wherein the two or more adaptors are enabled to simultaneously communicate the same set of data to the at least one data consuming device (“The applications 110 communicate with adaptors 200 which in turn communicate with each other through communication mechanism 210” (Paragraph 0031), “Adaptors 200 in a channel 300 can communicate with each other by publishing data to the channel or publishing data to specific adaptors within the channel” (Paragraph 0033) and “By publishing data to the channel, or "broadcasting" to the channel, an adaptor can send data to multiple other adaptors” (Paragraph 0033)).
Dicks, Hansen, and Wormer are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device, a data consuming device, .

Claims 4, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dicks (U.S. Pub. No. 20110093285) in view of Hansen (U.S. Pub. No. 20100250697) in further view of Maksumov (U.S. Pub. No. 20160127514).
Regarding claim 4, Dicks in view of Hansen teaches the system of claim 1.
While Hansen in view of Dicks teaches the system of claim 1, but does not disclose:
wherein the edge communication device is configured to select a first adapter and a second adapter from the plurality of adapters to communicate with the medical device and a second data consuming device, respectively, the first adapter being configured to enable communication between the edge communication device and the medical device using a first protocol, and the second adapter being configured to enable communication between the edge communication device and the second data consuming device using a second protocol different from the first protocol.
Maksumov teaches:
wherein the edge communication device is configured to select a first adapter and a second adapter from the plurality of adapters to communicate with the medical device and a second data consuming device (“The gateway 400 is shown to include a gateway services module 108 including a data adapter selector module 402” (Paragraph 0036) and “the selector modules 402, 404, 406, 408 select an appropriate data format, protocol, services, and application to communicate with an associate device (e.g., the devices 142, 144, and 146)” (Paragraph 0036)), respectively, the first adapter being configured to enable communication between the edge communication device and the medical device using a first protocol, and the second adapter being configured to enable communication between the edge communication device and the second data consuming device using a second protocol different from the first protocol (“the gateway 170 is configured to send data to the first device 142 in the first format 153 using a first protocol 162, send data to the second device 144 in the second format 155 using a second protocol 164, and so on. Likewise, the gateway 170 is configured to receive data from the first device 142 in the first format 153 using the first protocol 162, receive data from the second device 144 in the second format 155 using the second protocol” (Paragraph 0021)).
Dicks, Hansen, and Maksumov are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device with a processor and memory performing operational functions and mounted to a circuit board, an edge communication device with a memory and transceiver communicating with a data consuming device both mounted to a second circuit board, having the first circuit and second circuit board isolated from one another, a plurality of adaptors to enable data communication between the transceiver and a data consuming device, an edge framework with a data collection and processing service and business rule service which pull data from Maksumov and have the edge communication device select a first adaptor and a second adaptor from a plurality of adaptors to communicate with the medical device and data consuming device and the first adapter being configured to enable communication between the edge communication device and the medical device using a first protocol, and the second adapter being configured to enable communication between the edge communication device and the second data consuming device using a second protocol different from the first protocol. The addition of having the edge communication device select a first adaptor and a second adaptor from a plurality of adaptors to communicate with the medical device and data consuming device and the first adapter being configured to enable communication between the edge communication device and the medical device using a first protocol, and the second adapter being configured to enable communication between the edge communication device and the second data consuming device using a second protocol different from the first protocol would “allows the application module(s) 102 to be simplified in that they only need to be configured to accommodate a single data format instead of multiple data formats if they were to communicate directly with the devices 142, 144, and 146” (Paragraph 0021).

Regarding claim 14, Dicks in view of Hansen teaches the system of claim 9.
While Hansen in view of Dicks teaches the system of claim 9, but does not disclose:
wherein the edge communication device comprises a plurality of adapters configured to enable data communication via a plurality of protocols and wherein the edge communication device is configured to select a first adapter and a second adapter from the plurality of adapters to communicate 
However, Maksumov teaches:
wherein the edge communication device comprises a plurality of adapters configured to enable data communication via a plurality of protocols and wherein the edge communication device is configured to select a first adapter and a second adapter from the plurality of adapters to communicate with the medical device and a second data consuming device (“The gateway 400 is shown to include a gateway services module 108 including a data adapter selector module 402” (Paragraph 0036) and “the selector modules 402, 404, 406, 408 select an appropriate data format, protocol, services, and application to communicate with an associate device (e.g., the devices 142, 144, and 146)” (Paragraph 0036)), respectively; and wherein the first adapter is configured to enable communication between the edge communication device and the medical device using a first protocol, and wherein the second adapter is configured to enable communication between the edge communication device and the second medical device using a second protocol different from the first protocol (“the gateway 170 is configured to send data to the first device 142 in the first format 153 using a first protocol 162, send data to the second device 144 in the second format 155 using a second protocol 164, and so on. Likewise, the gateway 170 is configured to receive data from the first device 142 in the first format 153 using the first protocol 162, receive data from the second device 144 in the second format 155 using the second protocol” (Paragraph 0021)).
Dicks, Hansen, and Maksumov are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data Maksumov and have the edge communication device select a first adaptor and a second adaptor from a plurality of adaptors to communicate with the medical device and data consuming device and the first adapter being configured to enable communication between the edge communication device and the medical device using a first protocol, and the second adapter being configured to enable communication between the edge communication device and the second data consuming device using a second protocol different from the first protocol. The addition of having the edge communication device select a first adaptor and a second adaptor from a plurality of adaptors to communicate with the medical device and data consuming device and the first adapter being configured to enable communication between the edge communication device and the medical device using a first protocol, and the second adapter being configured to enable communication between the edge communication device and the second data consuming device using a second protocol different from the first protocol would “allows the application module(s) 102 to be simplified in that they only need to be configured to accommodate a single data format instead of multiple data formats if they were to communicate directly with the devices 142, 144, and 146” (Paragraph 0021).

Regarding claim 17, Dicks in view of Hansen teaches the system of claim 15.
While Hansen in view of Dicks teaches the system of claim 15, but does not disclose:
wherein the profile configures the edge communication device to select one of the adaptors based upon one or more of the types of data communication.
However, Maksumov teaches:
(“The gateway 170 may be an edge device on a network” (Paragraph 0018)) to select one of the adaptors based upon one or more of the types of data communication (“The gateway 400 is shown to include a gateway services module 108 including a data adapter selector module 402” (Paragraph 0036) and “the selector modules 402, 404, 406, 408 select an appropriate data format, protocol, services, and application to communicate with an associate device (e.g., the devices 142, 144, and 146)” (Paragraph 0036)).
Dicks, Hansen, and Maksumov are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device, a data consuming device, an edge communication device with a memory and a plurality of adaptors, the edge communication device being in communication with the medical device and each of the adaptors being configured to enable data communication with the at least one data consuming device,  a profile stored in the memory., and an edge communication device  with data collection and processing service and business rule service which pull data from the medical device, identify a data format and reformat the data, the edge communication device selects an adaptor to exchange data regarding the medical device and a data consuming device to incorporate the teachings of Maksumov and select one of the adaptors based on the type of data communication. The addition of selecting one of the adaptors based on the type of data communication would help “to convert data between the common data format 151 and one of the first format 153, the second format 155, or the third format 157 using the configuration table 103” (Paragraph 0048).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dicks (U.S. Pub. No. 20110093285) in view of Hansen (U.S. Pub. No. 20100250697) in further view of Perez (U.S. Pat. No. 10,319,056).
Regarding claim 7, Dicks in view of Hansen teaches the system of claim 1.

wherein the rule defines that all data corresponding to a particular data type should be transmitted to a particular data consuming device.
However, Perez teaches:
wherein the rule defines that all data corresponding to a particular data type should be transmitted to a particular data consuming device (“the interoperability engine 220 may perform semantic tagging and indexing of medical-related data. This may include extracting field values from data, categorizing data (e.g., by type of data, characteristic of patient, location of medical care facility, characteristic of medical care facility, and the like), anonymizing or partially-anonymizing data, and the like” (Col. 15, Lines 57-63)).
Examiner Notes: Perez discloses that the interoperability engine includes a rules engine.
Dicks, Hansen, and Perez are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device with a processor and memory performing operational functions and mounted to a circuit board, an edge communication device with a memory and transceiver communicating with a data consuming device both mounted to a second circuit board, having the first circuit and second circuit board isolated from one another, a plurality of adaptors to enable data communication  between the transceiver and a data consuming device, an edge framework with a data collection and processing service and business rule service which pull data from the medical device, identify a data format and reformat the data, the edge communication device selects an adaptor to exchange data regarding the medical device and a data consuming device, and a housing that encase the medical device and edge communication device to incorporate the teachings of Perez and have the rule define that all data corresponding to a particular data type should be transmitted to a particular data consuming device. The addition of having the rule define that all data corresponding to a . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dicks (U.S. Pub. No. 20110093285) in view of Hansen (U.S. Pub. No. 20100250697) in further view of Moskal (U.S. Pub. No. 20170147761).
Regarding claim 8, Dicks in view of Hansen teaches the system of claim 1.
While Hansen in view of Dicks teaches the system of claim 1, but does not disclose:
wherein the rule defines an algorithm and wherein the edge communication device is configured to apply the algorithm to the data from the medical device to create a new data set.
However, Moskal teaches: 
wherein the rule defines an algorithm and wherein the edge communication device is configured to apply the algorithm (“The data management system 110 can use an algorithm such as the following example to evaluate data set versions” (Paragraph 0040)) to the data from the medical device to create a new data set (“In the table of rules above, a 1 equals a universally unique identifier (UUID) (e.g., a value representing the data set version), and a 0 equals a UUID with a value of nil or zero (NIL-UUID). According to the above rules, the pump 310 will download the new Data Set from the data management system 110 if the Target is not equal to 0” (Paragraph 0041)).
Dicks, Hansen, and Moskal are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device with a processor and memory performing operational functions and mounted to a circuit board, an edge communication device with a memory and transceiver communicating with a data consuming device both mounted to a second circuit board, having the first circuit and second circuit board isolated from one another, a plurality of adaptors to enable data communication  between the transceiver and a data consuming device, an edge . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dicks (U.S. Pub. No. 20110093285) in view of Hansen (U.S. Pub. No. 20100250697) in further view of Perez (U.S. Pat. No. 10,319,056) and Moskal (U.S. Pub. No. 20170147761).
Regarding claim 20, Dicks in view of Hansen teaches the system of claim 15.
Dicks further discloses:
wherein the data collection and processing service is further configured to reformat the data into a data format expected by the at least one data consuming device (“The system can communicate with multiple medical devices, regardless of the type of wired connection or communications protocol utilized by each of the medical devices, and can retransmit (and optionally reformat) data from the medical device(s) to any desired recipient using any suitable frequency(ies) and communication protocol(s)” (Paragraph 0024)); the data collection and processing service is further configured to pull data from the medical device at a specified time interval (“The medical data interchange device 200 can be configured to automatically request data from one or more medical devices 250 at predetermined times using the device interface 242” (Paragraph 0127)); 
But does not disclose:

However, Perez teaches:
wherein the rule defines that all data corresponding to a particular data type should be transmitted to a particular data consuming device (“the interoperability engine 220 may perform semantic tagging and indexing of medical-related data. This may include extracting field values from data, categorizing data (e.g., by type of data, characteristic of patient, location of medical care facility, characteristic of medical care facility, and the like), anonymizing or partially-anonymizing data, and the like” (Col. 15, Lines 57-63));
Examiner Notes: Perez discloses that the interoperability engine includes a rules engine.
Dicks, Hansen, and Perez are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device, a data consuming device, an edge communication device with a memory and a plurality of adaptors, the edge communication device being in communication with the medical device and each of the adaptors being configured to enable data communication with the at least one data consuming device,  a profile stored in the memory., and an edge communication device  with data collection and processing service and business rule service which pull data from the medical device, identify a data format and reformat the data, the edge communication device selects an adaptor to exchange data regarding the medical device and a data consuming device to incorporate the teachings of Perez and have the rule define that all data corresponding to a particular data type should be transmitted to a particular data consuming device. The addition of having the rule define that all data corresponding to a particular data type should be transmitted to a particular data consuming device would allow information to be organized based on medical treatment performed or diagnosis.

and wherein the edge communication device is configured to apply an algorithm defined by the rule to the data from the medical device to create a new data set.
However, Moskal teaches:
and wherein the edge communication device is configured to apply an algorithm defined by the rule (“The data management system 110 can use an algorithm such as the following example to evaluate data set versions” (Paragraph 0040)) to the data from the medical device to create a new data set (“In the table of rules above, a 1 equals a universally unique identifier (UUID) (e.g., a value representing the data set version), and a 0 equals a UUID with a value of nil or zero (NIL-UUID). According to the above rules, the pump 310 will download the new Data Set from the data management system 110 if the Target is not equal to 0” (Paragraph 0041)).
Dicks, Hansen, and Moskal are analogous to the claimed invention because they gather and relay information. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Dicks in view of Hansen’s system of medical data communication in a surgical or medical environment having a medical device, a data consuming device, an edge communication device with a memory and a plurality of adaptors, the edge communication device being in communication with the medical device and each of the adaptors being configured to enable data communication with the at least one data consuming device,  a profile stored in the memory., and an edge communication device  with data collection and processing service and business rule service which pull data from the medical device, identify a data format and reformat the data, the edge communication device selects an adaptor to exchange data regarding the medical device and a data consuming device to incorporate the teachings of Moskal and have the rule define a algorithm and the edge communication device apply the algorithm to the data from the medical device to create a new data set. The addition of having the rule define an algorithm and the edge communication device apply the algorithm to the data from the medical device to create a new data set would help to reduce interruptions which have the potential to introduce harmful errors (Paragraph 0003). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Case (U.S. Pub. No. 20130190674) teaches a method and system for physiological medical data communication between a medical device and a measurement device during a procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626